


EXHIBIT 10.1




TYME TECHNOLOGIES, INC.

48 Wall Street – Suite 1100

New York, New York   10005







As of May 15, 2015




Mr. Robert Dickey IV

320 West Mermaid Lane

Philadelphia, PA 10021




Dear Robert:




This letter (this “letter agreement”) sets forth our agreement with respect to
your employment with Tyme Technologies, Inc., a Delaware corporation (the
“Company”).




1.         Employment.  You will be employed by the Company upon the terms and
conditions set forth in this letter agreement for the period effective as of the
date of this letter agreement and ending as provided in Section 4 (the
“Employment Period”).




2.         Position and Duties.  During the Employment Period, you will serve as
Vice President - Finance and Chief Financial Officer of the Company and will
have the usual and customary duties, responsibilities and authority of a person
in such positions and such other duties assigned to you by the Board of
Directors of the Company (the “Board”) and/or the Chief Executive Officer of the
Company (the “CEO”), in either case, which are consistent with your position.
 You will report directly to the CEO, unless otherwise directed by the Board.
 At the present time, you will devote no less than one-third (1/3) of your full
working time (the “Contractual Required Work Time”), efforts and attention to,
and shall diligently and conscientiously perform the duties of, such positions.
 In addition to performing such duties for the Company, you may be required to
perform similar duties for the Company’s existing subsidiaries or affiliates,
and/or any subsidiaries and/or affiliates which may be formed or acquired from
time to time including, but not limited to, Tyme Inc., a Delaware corporation,
and Luminant Biosciences, LLC (collectively, all such subsidiaries and/or
affiliates shall be referred to as the “Affiliates”).




3.         Compensation.




(a)        During the Employment Period, your base salary will be $80,000.00 per
annum (your “Base Salary”).  Your Base Salary will be payable in regular
installments in accordance with the Company’s general payroll practices and
subject to withholding and other payroll taxes.  Notwithstanding anything to the
contrary contained in this letter agreement, in the event that the amount of
working time, efforts and attention you are required to devote to the Company
and its Affiliates exceeds the Contractual Required Work Time, you and the
Company agree to enter into good faith negotiations with respect to an increase
in your Base Salary.




(b)        In connection with your entering into this letter agreement, we shall
grant to you, effective the date of this letter agreement, under the Company’s
2015 Equity Incentive




--------------------------------------------------------------------------------




Plan (the “2015 Plan”) an option (the “Option”) to purchase up to 150,000 shares
(each, an “Option Share”) of the common stock, par value $0.001 per share (the
“Common Stock”), of the Company, at a per Option Share purchase (exercise) price
equal to the per share closing price of the Common Stock on the date of this
letter agreement. The Option shall have a term of five years, be exercisable
with respect to 75,000 Option Shares (the “Initial Option Shares”) commencing on
the date which is six months following the date of this letter agreement (the
“Six Month Date”), provided that you are employed by the Company on the Six
Month Date, and with respect to the remaining 75,000 Option Shares (the
“Additional Option Shares”) commencing on the date which is the one year
anniversary of the date of this letter agreement (the “One Year Date”), provided
that you are employed by the Company on the One Year Date, and be otherwise
subject to the provisions of the 2015 Plan.  For the avoidance of doubt, in the
event you are not in the employ of the Company on the Six Month Date, the Option
will expire and terminate in full and you will not have any right to exercise
the Option to purchase any of the Initial Option Shares or Additional Option
Shares; and, in the event you are in the employ of the Company on the Sixth
Month Date but not in the employ of the Company on the One Year Date, the Option
will expire and terminate with respect to the Additional Option Shares and you
will not have any right to exercise the Option to purchase any of the Additional
Option Shares. The number of Option Shares and purchase price shall be adjusted
in the event of any stock splits, mergers, consolidations or similar
transactions.  The Option shall be evidenced by a Stock Option in the form
attached as Exhibit A to this letter agreement (the “Stock Option”).  In the
event of any conflict between the provisions of this paragraph 3(b) and the
provisions of the 2015 Plan and Stock Option, the provisions of the 2015 Plan
and Stock Option shall govern.




(c)        During the Employment Period, as a part-time employee, you will be
entitled to participate in all employee benefit programs, including, without
limitation, health/medical insurance, for which part-time employees of the
Company are generally eligible to participate in and are made available to the
Company’s part-time employees, if any, subject to applicable plans and policies
as may be amended from time to time, in the sole discretion of the Board.




(d)        The Company agrees to reimburse you for all reasonable out-of-pocket
business expenses incurred by you on behalf of the Company during the Employment
Period, provided that you properly account to the Company for all such expenses
in accordance with the policies of the Company and the rules, regulations and
interpretations of the U.S. Internal Revenue Service relating to reimbursement
of business expenses (“Expenses”).




4.         Termination.




(a)        The Employment Period will end on the one year anniversary of the
date of this letter agreement (the “Expiration Date”), unless sooner terminated
as provided below.  Unless the Employment Period has been terminated in
accordance with the following sentence of this Article 4, on the one year
anniversary of the date of this letter agreement, and on each subsequent annual
anniversary thereafter, the Expiration Date shall automatically be extended by
one additional year, unless either party shall give to the other party, no later
than the date which is 60 days prior to the then applicable Expiration Date,
written notice that the Employment Period will terminate on such Expiration
Date.  Notwithstanding the foregoing, the Employment




- 2 -

--------------------------------------------------------------------------------




Period will (i) will terminate upon your death and (ii) may be terminated by the
Company or you with or without cause.




(b)        If the Employment Period is terminated by the Company or you with or
without Cause (as defined in Section 4(e) below), the Company will pay you (i)
your Base Salary as in effect at the time of such termination to the extent such
amount has accrued through the Termination Date (as defined in Section 4(d)
below) and remains unpaid and (ii) any unpaid Expenses as of the Termination
Date. Notwithstanding the immediately preceding sentence, if the Employment
Period is terminated by the Company without Cause (provided, however, for
purposes of this sentence, death shall not be treated as termination by the
Company without Cause), you shall also be entitled to an amount equal to the sum
of Base Salary you would have received from the date of such termination through
the then applicable Expiration Date, which amount shall be payable in the same
amounts and at the same intervals as if the Employment Period had not ended.
 Upon delivery of the payments described in this Section 4(b), the Company will
have no further obligation to you under this letter agreement or otherwise with
respect to your employment with the Company.




(c)        Except as otherwise required by law or as specifically provided
herein, all of your rights to salary, severance, fringe benefits, bonuses and
any other amounts hereunder (if any) accruing after the termination of the
Employment Period will cease upon the earlier of the date of such termination
and your last day of active service.  In the event the Employment Period is
terminated, your sole remedy, and the sole remedy of your successors, assigns,
heirs, representatives and estate, will be to receive the payments described in
this letter agreement.




(d)        Any termination of the Employment Period by the Company (other than
termination upon your death) or by you must be communicated by written notice
(in either case, a “Notice of Termination”) to the other party.  For purposes of
this letter agreement, “Termination Date” means (i) if the Employment Period is
terminated by your death, the date of your death, or (ii) if the Employment
Period is terminated otherwise, whether by the Company or by you, the date
specified in the Notice of Termination (which may not be earlier than the date
of such Notice of Termination).  Notwithstanding anything contained herein to
the contrary, other than termination due to your death, any termination of the
Employment Period by you or the Company must be communicated to the other party
no less than 10 calendar days prior to the intended Termination Date, except
where Termination is for Cause (as defined in Section 5(d) below), in which
event the Termination Date shall be the date of the giving of the Notice of
Termination.




(e)        For purposes of this letter agreement, “Cause” means any one of the
following: (i) a breach by you of this letter agreement, (ii) your conviction
of, guilty plea to, or confession of guilt of, a felony involving the Company,
(iii) materially fraudulent, dishonest or illegal conduct by you in the
performance of services for or on behalf of the Company or any of its
Affiliates, (iv) any conduct by you in material violation of Company policy, (v)
any conduct by you that is materially detrimental to the reputation of the
Company or any of its Affiliates, (vi) your misappropriation of funds of the
Company or any of its Affiliates, (vii) your gross negligence or wilful
misconduct or wilful failure to comply with written directions of the Board
which directions are within the scope of your duties hereunder, (viii) your
engaging in conduct




- 3 -

--------------------------------------------------------------------------------




involving an act of moral turpitude, or (ix)  a breach of your duty of loyalty
to the Company or its Affiliates.




5.         Confidential Information.




(a)        You will not disclose or use at any time any Confidential Information
(as defined below in Section 6(c)), whether or not such information is developed
by you, except to the extent that such disclosure or use is required in the
performance or exercise by you in good faith of (i) duties assigned to you under
this letter agreement or otherwise by the Board, (ii) rights as an employee,
officer, director or shareholder of the Company or any of its Affiliates or
(iii) rights under any agreement with the Company or any Affiliates.




(b)        You will deliver to the Company at the termination of the Employment
Period, or at any time the Company may request, all memoranda, notes, plans,
designs, records, reports, computer files and software and other documents and
data (and copies thereof) that are Confidential Information or Work Product (as
defined below) or information relating to the business of the Company or its
Affiliates which you may then possess or have under your control.




(c)        As used in this letter agreement, the term “Confidential Information”
means information that is not generally known or available to the public and
that is used, developed or obtained by the Company or any Affiliate in
connection with its or their businesses, including but not limited to (i)
information, observations and data concerning the business or affairs of the
Company or its affiliates, (ii) products or services, (iii) fees, costs and
pricing structures, (iv) designs, (v) analyses, (vi) drawings, designs,
photographs, artwork and reports, (vii) computer software, including operating
systems, applications and program listings, (viii) flow charts, manuals and
documentation, (ix) data bases, (x) accounting and business methods, (xi)
inventions, devices, new developments, methods and processes, whether patentable
or unpatentable and whether or not reduced to practice, (xii) other
copyrightable works, (xiii) all production methods, processes, technology and
trade secrets, (xiv) Company product and product candidate formulae and any
trade secrets with respect to such products and product candidates and (xv) all
similar and related information in whatever form.




(d)        Notwithstanding the provisions of this letter agreement to the
contrary, you will have no liability to the Company for disclosure of
Confidential Information if the Confidential Information:




(A)       is in the public domain or becomes publicly known in the industry in
which the Company operates or is disclosed by the Company other than as the
result of a breach of this letter agreement or any other agreement by you; or




(B)       is required to be disclosed by law, court order, or similar compulsion
or in connection with any legal proceeding; provided however, that such
disclosure will be limited to the extent so required and, subject to the
requirements of law, you will give the Company notice of your intent to so
disclose such Confidential Information and will cooperate with the Company in
seeking confidentiality protections.




- 4 -

--------------------------------------------------------------------------------




6.         Non-Disparagement.




(a)        You agree that, during the Restriction Period (as defined in Section
6(b) below), you will not say or disseminate anything which is harmful to the
reputation of the Company or any of its Affiliates or which could be reasonably
expected to lead any person to cease to deal with the Company or any of its
Affiliates on substantially equivalent terms to those previously offered or at
all.




(b)        For purposes of this letter agreement, “Restriction Period” means the
Employment Period and for a period of two years following your receipt of the
final payment described in Article 5.




7.         Enforcement.




(a)        Because the employment relationship between you and the Company is
unique and because you have access to Confidential Information, you agree that
money damages would be an inadequate remedy for any breach of Section 5 or 6 of
this letter agreement.  Therefore, in the event of a breach or threatened breach
of Section 5 or 6 of this letter agreement, the Company may, in addition to its
other rights and remedies, apply to any court of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce, or
prevent any violations of, such provisions (without posting a bond or other
security).




(b)        Sections 5 and 6 of this letter agreement will expressly survive
termination of this agreement.  The existence of any claim or cause of action by
you against the Company and/or any of its Affiliates shall not constitute a
defense to the enforcement by the Company of the covenants contained in this
Articles 5 or 6, but such claim or cause of action shall be litigated
separately.




8.         Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand, claim
or other communication hereunder will be deemed duly given (i) upon delivery, if
delivered personally to the recipient, against written receipt therefor, or
 (ii) upon the first business day after the date sent, if sent priority next-day
delivery to the intended recipient by reputable express courier service (charges
prepaid) and addressed to the intended recipient as set forth below:




If to the Company, to:




Steve Hoffman, Chief Executive Officer

Tyme Technologies, Inc.

48 Wall Street – Suite 1100

New York, New York 10005




and with a copy to:




Moritt Hock & Hamroff LLP

450 Seventh Avenue, 15th Floor

New York, New York 10123

Attention: Keith S. Braun, Esq.




- 5 -

--------------------------------------------------------------------------------




If to you, to the address shown on the first page.




Any party hereto may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth above
using any other means, but no such notice, request, demand, claim or other
communication will be deemed to have been duly given unless and until it
actually is received and acknowledged by the intended recipient.  Any party
hereto may change the address (or add new parties and their addresses) to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner set forth in
this Section 8.




9.         Representations and Warranties. You hereby represent and warrant to
the Company that (a) the execution, delivery and performance of this letter
agreement by you does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which you are a party or
any judgment, order or decree to which you are subject, (b) you are not a party
to or bound by any employment agreement, consulting agreement, non-compete
agreement, confidentiality agreement or similar agreement with any other person
or entity that is inconsistent with the provisions of this letter agreement, (c)
upon the execution and delivery of this letter agreement by the Company and you,
this letter agreement will be a valid and binding obligation of you and (d) you
are in good health and are not suffering from, and have never suffered from, any
serious illness, disease or other physical or mental condition that has
prevented or materially interfered with, or might reasonably be expected in the
future to prevent or materially interfere with, your ability to perform those
services described in this letter agreement.  The Company hereby represents and
warrants to you that (i) the execution, delivery and performance of this letter
agreement by the Company does not and will not conflict with, breach, violate or
cause a default under any agreement, contract or instrument to which it is a
party or any judgment, order or decree to which it is subject and (ii) upon the
execution and delivery of this letter agreement by the Company and you, this
agreement will be a valid and binding obligation of the Company.




10.       General Provisions.




(a)        Severability.  It is the desire and intent of the parties hereto that
the provisions of this letter agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, if any particular provision of this
letter agreement will be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, will be ineffective, without invalidating the remaining provisions
of this agreement or affecting the validity or enforceability of this letter
agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.  Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it will, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this letter agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.




(b)        Complete Agreement.  This letter agreement and any schedules or
exhibits expressly constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes and pre-empts any prior
understandings, agreements or




- 6 -

--------------------------------------------------------------------------------




representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.




(c)        Successors and Assigns.  Except as otherwise provided herein, this
letter agreement will be binding upon and inure to the benefit of you and the
Company and our respective successors, permitted assigns, personal
representatives, heirs and estates, as the case may be; provided, however, that
your rights and obligations under this letter agreement will not be assigned
without the prior written consent of the Company.




(d)        Governing Law.  This letter agreement will be governed by and
construed in accordance with the domestic laws of New York, without giving
effect to the choice of law provisions thereof.  The parties agree that the
exclusive venue for all disputes under this agreement shall be the federal and
state courts sitting in New York County, New York.




(e)        Amendment and Waiver.  The provisions of this letter agreement may be
amended and waived only with the prior written consent of the Company (with the
approval of the Board) and you, and no course of conduct or failure or delay in
enforcing the provisions of this letter agreement will affect the validity,
binding effect or enforceability of this letter agreement or any provision
hereof.




(f)        Headings.  The section headings contained in this agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this agreement.




(g)        Counterparts.  This letter agreement may be executed in counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.




(h)        409A Provision.  For purposes of this letter agreement the term
“termination of employment” and similar terms relating to your termination of
employment mean a “separation from service” as that term is defined under
Section 409A of the Internal Revenue Code of 1986, as amended, and the final
regulations issued thereunder (“Section 409A”).  The Company and you intend that
this letter agreement comply in form and operation with the requirements of
Section 409A.  To the extent permitted by applicable Department of
Treasury/Internal Revenue Service guidance, or law or regulation, the Company
and you will take reasonable actions to reform this letter agreement or any
actions taken pursuant to their operation of this letter agreement in order to
comply with Section 409A.




[Signature page follows]




- 7 -

--------------------------------------------------------------------------------




If this letter agreement correctly expresses our mutual understanding, please
sign and date a copy of this letter agreement and return it to us.




 

Very truly yours,

 

 

 

Tyme Technologies, Inc.

 

 

 

 

 

 

 

By:

/s/ Steve Hoffman

 

 

Name: Steve Hoffman

 

 

Title:   Chief Executive Officer




The terms of this letter agreement are

accepted and agreed to as of the date

first set forth above by:




/s/ Robert Dickey IV

Robert Dickey IV




- 8 -

--------------------------------------------------------------------------------




Exhibit A

Form of Option Agreement




- 9 -

--------------------------------------------------------------------------------




Tyme Technologies, Inc.




Option Agreement







Tyme Technologies, Inc., a Delaware corporation (the “Company”), pursuant to the
Company’s 2015 Equity Incentive Plan (the “Plan”), has granted to Robert Dickey
IV (the “Optionee”) a stock option (the “Option”) to purchase a total of 150,000
shares (each, a “Share”) of the common stock, par value $0.0001 per share (the
“Common Stock”), of the Company, at the exercise price of $7.75 per Share (the
“Exercise Price”), on the terms and conditions set forth in this Option
Agreement (this “Agreement”) and, in all respects, subject to the terms and
conditions of the Plan.  The effective date of grant of the Option is May 15,
2015 (the “Date of Grant”). Unless otherwise defined herein, the capitalized
terms defined in the Plan shall have the same defined meanings in this
Agreement.




1.         Duration.  Subject to the earlier termination as provided in this
Agreement or under the Plan, the Option shall expire and shall no longer be
exercisable as of the close of business on May 15, 2020 (the “Termination
Date”).




2.         Written Notice of Exercise.  The Option may be exercised only by
delivering to the President or Secretary of the Company, at the Company’s
principal executive offices, of a written notice of exercise substantially in
the form described in paragraph 8(b) of this Agreement, accompanied by this
Agreement.




3.         Anti Dilution Provisions.




(a)        If there is any stock dividend, stock split or combination of shares
of Common Stock, the number and amount of Shares then subject to the Option
shall be proportionately and appropriately adjusted as determined by the
Committee, whose determination shall be final, conclusive and binding upon
Optionee and the Company.




(b)        If there is any other change in the Common Stock, including a
recapitalization, reorganization, sale or exchange of assets, exchange of
shares, offering of subscription rights, or a merger or consolidation in which
the Company is the surviving corporation, an adjustment, if any, shall be made
in the Shares then subject to the Option as the Board of Directors or Committee
may deem equitable, and whose determination shall be final, conclusive and
binding upon Optionee and the Company. Failure of the Board of Directors or the
Committee to provide for an adjustment pursuant to this paragraph 3(b) prior to
the effective date of any Company action referred to in this paragraph 3(b)
shall be conclusive evidence that no adjustment is required in consequence of
such action.




(c)        If the Company is merged into or consolidated with any other
corporation and the Company is not the surviving corporation, or if the Company
sells all or substantially all of the Company’s assets to any other corporation,
then either




(i)         the Company shall cause provisions to be made for the continuance of
the Option after such event or for the substitution for the Option of an option
covering the




- 10 -

--------------------------------------------------------------------------------




number and class of securities which the Optionee would have been entitled to
receive in such merger, consolidation or if the Optionee had been the holder of
record of a number of shares of Common Stock equal to the number of Shares
covered by the unexercised portion of the Option immediately prior to such
merger, consolidation or sale or




(ii)       the Company shall give to Optionee written notice of the Company’s
election not to cause such provision to be made and the Option shall become
exercisable in full (or, at the election of the Optionee, in part) at any time
during a period of thirty days, to be designated by the Company, ending not more
than ten days prior to the effective date of the merger, consolidation or sale,
in which case the Option shall not be exercisable to any extent after the
expiration of such thirty-day period.




Notwithstanding the provisions of this paragraph 3(c), in no event shall the
Option be exercisable after the Termination Date.




4.         Investment Representation and Legend of Certificates.  Optionee
acknowledges that, for any period in which a registration statement with respect
to the Option and/or Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is not effective, Optionee shall hold the Option and will
purchase and/or own the Shares for investment purposes only and not for resale
or distribution. The Company shall have the right to place upon the face and/or
reverse side of any stock certificate or certificates evidencing the Shares such
legend as the Committee may prescribe for the purpose of preventing disposition
of such Shares in violation of the Securities Act.




5.         Non Transferability.  The Option shall not be transferable by
Optionee, other than by (a) will, the laws of descent or distribution or (b)
pursuant to a proceeding under title 11 of the U.S. Bankruptcy Code or similar
insolvency proceeding, and is exercisable during the lifetime of Optionee only
by Optionee, except as otherwise specifically provided in this Agreement or the
Plan. The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.




6.         Certain Rights Not Conferred by Option.  Optionee shall not, by
virtue of holding the Option, be entitled to any rights of a stockholder in the
Company.




7.         Expenses.  The Company shall pay all original issue and transfer
taxes with respect to the issuance of the Shares pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith.




8.         Exercise of Options.




(a)        Notwithstanding anything to the contrary contained in this Agreement,
the Option shall become exercisable with respect to 75,000 Shares (the “Initial
Option Shares”) commencing on the date which is six months following the Date of
Grant (the “Six Month Date”), provided that Optionee is employed by the Company
on the Six Month Date, and with respect to the remaining 75,000 Shares (the
“Additional Option Shares”) commencing on the date which is the one year
anniversary of the Date of Grant (the “One Year Date”), provided that Optionee
is employed by the Company on the One Year Date.  For the avoidance of doubt,




- 11 -

--------------------------------------------------------------------------------




in the event Optionee is not in the employ of the Company on the Six Month Date,
the Option will expire and terminate in full and Optionee will not have any
right to exercise the Option to purchase any of the Initial Option Shares or
Additional Option Shares; and, in the event Optionee is in the employ of the
Company on the Sixth Month Date but not in the employ of the Company on the One
Year Date, the Option will expire and terminate with respect to the Additional
Option Shares and Optionee will not have any right to exercise the Option to
purchase any of the Additional Option Shares.




(b)        The Option shall be exercisable, in whole or part and from time to
time, but subject to the exercise schedule set forth in paragraph 8(a) of this
Agreement, by written notice of such exercise, delivered to the President or
Secretary of the Company, at the Company’s principal office by personal
delivery, against written receipt therefor, or by pre-paid, certified or
registered mail, return receipt requested. Such notice shall specify the number
of Shares for which the Option is being exercised (which number, if less than
all of the Shares then subject to exercise, shall be 100 or an integral multiple
thereof) and shall be accompanied by




(i)         payment of the full exercise price for the Shares for which the
Option is being exercised and




(ii)        this Agreement.




(c)         The form of payment of the Exercise Price for Shares purchased
pursuant to each exercise of the Option shall be paid in full at the time of
each purchase in one or a combination of the following methods:




(i)         cash;




(ii)        check (subject to collection);




(iii)       in the discretion of the Committee, surrender to the Company of
other shares of Common Stock owned by the Optionee which




(A)       have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is being exercised
and




(B)       have been owned of record by Optionee for at least six months;




(iv)       in the discretion of the Committee, commencing upon the date on which
all of the Shares subject to the Option are exercisable in accordance with the
exercise schedule set forth in paragraph 8(a) of this Agreement, by “cashless
exercise,” by means of exercising the Option in full and receiving such number
of Shares having a Fair Market Value on the date of such cashless exercise equal
to the difference between




(A)       the Fair Market Value of the Shares issuable upon exercise of the
Option in full on the date of such cashless exercise and




(B)       the exercise price of the Option multiplied by the number of Shares
issuable upon exercise of the Option in full; or




- 12 -

--------------------------------------------------------------------------------




(v)        in the discretion of the Committee, but, in all cases, subject to
applicable law, by

(A)       delivery to the Company of a promissory note containing such terms and
conditions determined by the Committee, in the Committee’s sole discretion, but
at a rate of interest at least equal to the imputed interest specified under
Section 483 or Section 1274, whichever is applicable, of the Code, and secured
by the Shares issuable upon exercise of the Option for which the promissory note
is being delivered and otherwise in compliance with applicable law (including,
without limitation, state corporate law and federal margin requirements),




(B)       assignment to the Company of the net proceeds (to the extent necessary
to pay such exercise price) to be received from a registered broker upon the
sale of the Shares or assignment of the net proceeds (to the extent necessary to
pay such exercise price) of a loan from such broker in such amount or




(C)       such other consideration and method of payment for the issuance of
stock to the extent permitted under applicable law and satisfying the
requirements of Rule 16b-3 promulgated pursuant to the Exchange Act.




(d)        No Shares shall be delivered upon exercise of the Option until all
laws, rules and regulations that the Committee may, in its sole discretion, deem
applicable have been complied with. If a registration statement under the
Securities Act is not then in effect with respect to the Shares issuable upon
such exercise, the Company may require as a condition precedent that Optionee,
upon exercising the Option, deliver to the Company a written representation and
undertaking, satisfactory in form and substance to the Committee, that, among
other things, Optionee is acquiring the Shares for Optionee’s own account for
investment purposes only and not with a view to the distribution thereof.




(e)        Optionee shall not be considered a record holder of the Shares so
purchased for any purpose until the date on which Optionee is actually recorded
as the holder of such Shares in the records of the Company.




9.         Covenant Not to Compete or Otherwise Injure the Company; Work
Product.  The acceptance by Optionee of this Agreement and the Option shall
constitute the acceptance of and agreement to all of the terms and conditions
contained in this Agreement and in the Plan, and shall further constitute a
covenant and agreement on the part of Optionee to the effect that, without any
additional compensation:




(a)        Optionee shall, so long as Optionee is employed by the Company [and
for a period of twelve months after the termination of Optionee’s employment
with the Company], Optionee will not engage in any “competitive activities,”
which “competitive activities” shall include:




(i)         without the written permission of the Company, hiring, offering to
hire, enticing away or in any other manner persuading or attempting to persuade
any officer, employee, contractor, licensor or agent of or supplier to the
Company to discontinue, limit or reduce such person’s relationship with the
Company;




- 13 -

--------------------------------------------------------------------------------




(ii)       directly or indirectly soliciting, diverting, taking away or
attempting to solicit, divert, or take away any “business” of the Company
(including actual or proposed contracts or arrangements for products or services
of the Company and any reasonable extension or continuation of such business of
the Company as constituted at the time of the termination of Optionee’s
employment) of which Optionee has any knowledge during the term of Optionee’s
employment;




(b)        Optionee shall not make or permit to be made, except pursuant to
Optionee’s duties and for the sole use and account of the Company or its
nominees, any copies, abstracts or summaries of any Company reports, papers,
documents or programs, whether made by Optionee or by others, and Optionee
agrees that all of such reports, papers, documents and programs are the sole
property of the Company;




(c)        Optionee cedes and grants and agrees to cede and grant to the
Company, all rights to possession, copying, and title in and to, any Company
reports, papers, documents or programs, or copies, abstracts or summaries
thereof, in any form, coming into possession of Optionee during and because of
Optionee’s employment by the Company, whether made or prepared by Optionee or by
others; and




(d)        Optionee shall keep confidential and not disclose to others, except
as required by Optionee’s employment or by law, any matter or thing ascertained
by Optionee though Optionee’s association with the Company, not otherwise
publicly known, the disclosure of which might possibly be contrary to the best
interests of any person, firm or corporation doing business with the Company, or
of the Company.




10.       Continued Employment.  Nothing herein shall be deemed to create any
employment or consultancy or guaranty of continued employment or consultancy or
limit in any way the Company’s right to terminate Optionee’s employment or
consultancy at any time.




11.       Early Disposition of Stock.  By accepting this Agreement and the
Option, Optionee acknowledges and confirms that, if Optionee disposes of any
Shares received under the Option within two years after the Date of Grant or
within one year after such Shares were transferred to Optionee, Optionee may be
treated for federal and state income tax purposes as having received ordinary
income at the time of such disposition as determined in accordance with the Code
and applicable state law. Optionee hereby agrees to notify the Company in
writing within thirty days after the date of any such disposition. Optionee
authorizes the Company to withhold tax from Optionee’s current compensation with
respect to any income recognized as a result of any such disposition.







 

Tyme Technologies, Inc.

 

 

 

 

 

By:

 

 

 

Steven Hoffman, President




- 14 -

--------------------------------------------------------------------------------




OPTIONEE ACKNOWLEDGEMENT




OPTIONEE ACKNOWLEDGES AND AGREES THAT THE EXERCISABILITY OF THE SHARES SUBJECT
TO THIS AGREEMENT AND THE OPTION IS EARNED ONLY BY CONTINUING EMPLOYMENT OR
CONSULTANCY AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND CONFIRMS THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN WHICH
IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH
RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH OPTIONEE’S OR THE COMPANY’S RIGHT, SUBJECT TO
OPTIONEE’S AND THE COMPANY’S RIGHTS UNDER OTHER AGREEMENTS, IF ANY, WITH THE
COMPANY, TO TERMINATE EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR WITHOUT
CAUSE.




Optionee acknowledges receipt of a copy of the Plan and certain information
related to this Plan and Company and represents that Optionee is familiar with
the terms and provisions of the Plan, and hereby accepts the Option subject to
all of the terms and provisions of the Plan. Optionee has reviewed the Plan and
this Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all of the terms
and provisions of the Option and this Agreement. Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions rising under the Plan. Optionee further agrees to
notify the Company upon any change in the residence address indicated below.




Accepted and agreed as of the Date

of Grant as first set forth above:







 

Name:

Robert Dickey IV

Address:

320 West Mermaid Lane

 

Philadelphia, Pennsylvania 19118




- 15 -

--------------------------------------------------------------------------------